Citation Nr: 0007305	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  98-18 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.

Basic eligibility for educational benefits for dependents 
under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel

INTRODUCTION

The veteran, who had active military service from December 
1940 to November 1946, died in March 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), St. 
Paul, Minnesota, denying the appellant's claims for service 
connection for the cause of the veteran's death as well as 
basic eligibility for educational benefits for dependents 
under 38 U.S.C. Chapter 35.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the appellant's claim has been obtained.

2.  The veteran died in March 1973 as a result of 
bronchogenic carcinoma of the left lung with generalized 
metastases.

3.  At the time of the veteran's death, service connection 
was not in effect for any disability.

4.  The fatal bronchogenic carcinoma of the left lung was not 
etiologically related to the veteran's exposure to radiation 
during service.


CONCLUSIONS OF LAW

1.  Bronchogenic carcinoma of the left lung was not incurred 
in service, aggravated by service, or manifested to a degree 
of 10 percent within one year from service, and may not be 
presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311 (1999).

2.  A service-connected disability did not cause or 
contribute substantially or materially to the veteran's 
death. 38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309, 3.311, 3.312 (1999).

3.  The required conditions for eligibility for dependents' 
educational assistance under 38 U.S.C. Chapter 35 have not 
been met. 38 C.F.R. § 3.807 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant's claims are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, she 
has presented claims which are plausible.  We are also 
satisfied, with regard to these claims, that all relevant 
facts have been properly developed and that the record is 
sufficient for the Board to render a fair and equitable 
determination. The Board, accordingly, finds that the duty to 
assist the appellant mandated by 38 U.S.C.A. § 5107 has been 
satisfied.

I. Service Connection

Factual Background

The veteran died in March 1973.  The immediate cause of 
death, as noted on his death certificate, was bronchogenic 
carcinoma of the left lung with generalized metastases.  The 
interval between the onset of carcinoma and death was 
reported to be 4 months. At the time of his death, service 
connection was not in effect for any disability.

The veteran's service medical records reflect that on the 
veteran's December 1940 entrance examination and on his 
September 1946 discharge examination his respiratory system 
was found to be normal.  

Research by the Defense Special Weapons Agency in December 
1997 confirmed the veteran's presence at Operation CROSSROADS 
in 1946.  

The Defense Special Weapons Agency was provided a copy of the 
claimed history of the veteran's exposure to ionizing 
radiation for verification purposes.  In December 1997, they 
reported that a careful search of dosimetry data had revealed 
no record of radiation exposure for the veteran.  They 
further reported that a scientific dose reconstruction 
indicated that the veteran would have received a probable 
dose of 0.223 rem gamma (upper bound of .4 rem gamma) and 
that, due to the distance of the veteran's unit from ground 
zero, there was virtually no potential for exposure to 
neutron radiation resulting from his participation in 
Operation CROSSROADS.  They further indicated that the 
veteran had no potential for internal exposure based on his 
unit's activities.  His 50 year committed dose equivalent to 
the lung was 0.0 rem.

In April 1998, the Acting Director of VA Compensation and 
Pension Service, citing the Defense Special Weapons Agency 
report, requested an opinion from the VA Under Secretary for 
Health as to whether it was likely, unlikely, or at least as 
likely as not, that the veteran's bronchocarcinoma of the 
left lung was the result of the veteran's exposure to 
ionizing radiation in service.

In response, the Under Secretary for Health, through the 
Chief Public Health and Environmental Hazards officer, after 
noting the estimates of the veteran's exposure to ionizing 
radiation given by the Defense Special Weapons Agency, stated 
that:

[i]t is calculated that exposure to 6.8 
rads or less at age 25 provides a 99 
percent credibility that there is no 
reasonable probability that it is as 
likely as not that the veteran's lung 
cancer is related to exposure to ionizing 
radiation (CIRRPC Science Panel Report 
Number 6, 1988, page 29).  [The screening 
dose for an individual other than a 
known, regular smoker was used since it 
is not clear that he smoked 1/2 pack of 
cigarettes per day or more within 5 years 
prior to his diagnosis of lung cancer.]  
Information in Health Effects of Exposure 
to Low Levels of Ionizing Radiation (BEIR 
V), 1990, pages 267 to 278, will modify 
this estimate somewhat but probably not 
below a calculated value of 4 rads for 
nonsmokers.

It was the opinion of the Under Secretary for 
Health, through the Chief Public Health and 
Environmental Hazards officer, that "it is 
unlikely that the veteran's lung cancer can be 
attributed to exposure to ionizing radiation in 
service."

The RO was informed, in an advisory opinion in May 1998 by 
the Under Secretary for Benefits, through the Director of 
Compensation and Pension Services, of the opinion of the 
Under Secretary for Health.  It was further indicated that, 
as a result of this opinion, and following a review of the 
evidence in its entirety, it had been concluded that there is 
"no reasonable possibility that the veteran's disability was 
the result of such exposure."
Analysis

In order to establish service connection for the cause of the 
veteran's death, the evidence of record must show that a 
disability incurred or aggravated by service either caused or 
contributed substantially or materially to cause death. 38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection based upon exposure to radiation can be 
awarded on three different legal bases. First, there are 15 
types of cancer which are presumptively service connected 
under 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Even 
though the veteran here was a participant in a radiation-risk 
activity, lung cancer is not one of the listed diseases 
entitled to presumptive service connection. Thus, the 
veteran's lung cancer is deemed not to be related to exposure 
to radiation under 38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).

38 C.F.R. § 3.311(b) states that when it has been determined 
that: (1) a veteran has been exposed to ionizing radiation as 
a result of participation in the atmospheric testing of 
nuclear weapons; (2) the veteran subsequently develops a 
potentially radiogenic disease, such as lung cancer; and (3) 
the lung cancer first becomes manifest five years or more 
after exposure, the claim will be referred to the Under 
Secretary for Benefits for further consideration.  The Under 
Secretary for Benefits is to consider the claim with 
reference to specified factors and may request an advisory 
medical opinion from the Under Secretary for Health; if, 
after this consideration, the Under Secretary for Benefits 
determines that there is no reasonable possibility that the 
veteran's disease resulted from radiation exposure in 
service, the Under Secretary for Benefits shall so inform the 
RO in writing, setting forth the rationale for this 
conclusion. 

While lung cancer is a radiogenic disease under 38 C.F.R. § 
3.311(b)(2)(iv), the Under Secretary for Health, through the 
Chief Public Health and Environmental Hazards officer, has 
advised that it is unlikely that the veteran's lung cancer 
can be attributed to his exposure to ionizing radiation in 
service.  There is no medical evidence of record which shows 
a causal connection between the veteran's lung cancer and his 
inservice exposure to ionizing radiation.  Moreover, the 
Under Secretary for Benefits has recommended that there is no 
reasonable possibility that the veteran's cancer was the 
result of radiation exposure.

While the appellant has disagreed with the opinion of the 
Under Secretary of Health, she has offered no competent 
medical evidence in support of her claim.  Based upon the 
foregoing, the Board finds that, by a preponderance of the 
evidence, that the veteran's lung cancer was not caused by 
his exposure to ionizing radiation and, accordingly, the 
claim under 38 C.F.R. § 3.311 must be denied. 

Certain diseases, including those resulting in malignant 
tumors, such as lung cancer, have been designated as chronic 
and, absent affirmative evidence to other contrary, will be 
presumed service connected when manifested to a degree of 10 
percent within one year of separation from service. 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In 
this case, the appellant does not contend nor is there any 
evidence to suggest that the veteran's lung cancer, which 
resulted in his death, was present until many years after his 
separation from service. The first indication of lung cancer 
was more than twenty-five years after service and thus too 
remote in time therefrom to attribute to service, either on a 
direct or presumptive basis.

Nonetheless, the appellant is entitled to service connection 
for the cause of the veteran's death if she can establish 
that a disability incurred or aggravated by service either 
caused or contributed substantially or materially to cause 
death. 38 U.S.C.A. §§ 1110, 1131, 1310; 38 C.F.R. § 3.312.  
See also Combee v. Brown, 34 F.3rd 1039, (Fed. Cir. 1994).  
At the time of the veteran's death, service connection was 
not in effect for any disabilities.  Accordingly, there is no 
basis for a finding that a service-connected disability 
either caused or was a contributory cause of death.  As there 
is no basis upon which to grant the benefit sought, the claim 
for  service connection for the cause of the veteran's death 
must be denied.

II. Educational Assistance Under 38 U.S.C.A. Chapter 35

For the purposes of dependents' educational assistance under 
38 U.S.C. Chapter 35, a child or surviving spouse of the 
veteran will have basic eligibility for benefits where the 
veteran was discharged under other than dishonorable 
conditions, and had a permanent and total service-connected 
disability in existence at the date of the veteran's death; 
or where the veteran died as a result of a service-connected 
disability. 38 C.F.R. § 3.807(a).  In this case, the veteran 
did not have a permanent and total service-connected 
disability at the time of his death, and, as decided above, 
service connection for the cause of the veteran's death has 
been denied. Accordingly, the Board finds that the appellant 
has not met the conditions for eligibility for dependents' 
educational assistance under Chapter 35, Title 38, United 
States Code.  38 C.F.R. § 3.807.

In reaching the decision on each of the above issues, the 
Board has considered the benefit of the doubt doctrine, 38 
U.S.C.A. § 5107.  However, the evidence is not of proximate 
balance with respect to either issue such as to allow for the 
application of that doctrine.


ORDER

Entitlement to service connection for the cause of the 
veteran's death and to basic eligibility for educational 
benefits for dependents under 38 U.S.C. Chapter 35 is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

